In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Putnam County (O’Rourke, J.), dated December 5, 2006, which granted that branch of the motion of the defendant Randall S. King which was for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is reversed, on the law, with costs, and that branch of the motion of the defendant Randall S. King which was for summary judgment dismissing the complaint insofar as asserted against him is denied.
The defendant Randall S. King failed to make a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). King’s submission on his motion consisted of his counsel’s affirmation, which, along with its attachments, was insufficient to make the requisite showing (see Stahl v Stralberg, 287 AD2d 613, 614 [2001]). Accordingly, that branch of his motion which was for summary judgment dismissing the complaint insofar as asserted against him should have been denied.
King’s remaining contentions are without merit. Fisher, J.P., Miller, McCarthy and Chambers, JJ., concur.